PER CURIAM.
This is an appeal from an order finding the children dependent pursuant to § 39.409, Florida Statutes (1985). Appellants have raised three points on appeal, the first of which challenges the trial court’s failure to include specific findings of fact in the disposition order.
Appellee has filed a motion to relinquish jurisdiction so the trial court may enter an amended disposition order which briefly states the facts on which the dependency finding was made as required by § 39.409(3). Appellant objects to the relinquishment of jurisdiction because two additional points have been raised on appeal. Appellant contends that relinquishment of jurisdiction will merely delay disposition of those two additional points.
Because the motion to relinquish jurisdiction acknowledges that the appealed order is facially deficient, we find the appropriate disposition is to vacate the order and remand for further proceedings. See Rivers v. State, 513 So.2d 766 (Fla. 1st DCA 1987). In the event the additional errors raised by appellant are not cured in the proceedings on remand, appellant may seek review after entry of an appealable order under Chapter 39.
Accordingly, the appealed order is vacated and this cause is remanded for further proceedings.
SMITH, C.J., and JOANOS and ZEHMER, JJ., concur.